Clifford F. Brown, J.,
concurring. I concur wholeheartedly in the sound analysis of Chief Justice Celebrezze’s well-reasoned majority opinion. I write separately to address criticism raised by the minority herein concerning, inter alia, this court’s definition of the term “intentional tort” in Jones v. VIP Development Co. (1984), 15 Ohio St. 3d 90.
In Jones, we characterized an intentional tort as “an act committed with the intent to injure another, or committed with the belief that such injury is substantially certain to occur.” Id. at paragraph one of the syllabus. This definition is attacked by Justice Douglas today as troublesome, and it is suggested that modification is needed. First, I would direct attention to the fact that the Jones definition is reflected in both the Restatement of the Law of Torts and in Prosser & Keeton on Torts (5 Ed. 1984). The Restatement defines “intent” as a term denoting that “the actor desires to cause consequences of his act, or that he believes that the consequences are substantially certain to result from it.” 1 Restatement of the Law 2d, Torts (1965) 15, Section 8A. Prosser & Keeton state that “intent” “extends not only to having in the mind a purpose (or desire) to bring about given consequences but also to having in mind a belief (or knowledge) that given consequences are substantially certain to result from the act.” Id. at 34, Section 8. It is obvious from the foregoing that the Jones definition was a reasoned, rational statement of the law as delineated by this country’s most respected legal scholars.
I turn now to other unnecessary comments advanced by Justice Douglas in a lengthy opus concurring in judgment only. Once again, he makes sweeping misstatements and wildly inappropriate comments in a transparent attempt to endear himself to employers and employees alike.
First, I am appalled at the portion of that opinion which discusses case No. 85-1808, Whisler v. Dallas & Mavis Forwarding Co., Inc., a case still pending before this court, in a manner calculated to telegraph to the parties that the author, and perhaps other justices, are more than ready to dismantle Jones given the chance. He repeatedly and pointedly refers to the change in this court’s composition since Jones was decided for purposes of broadcasting to future appellant-employers that the “new” members of this court do not feel bound by the law as announced in Jones and are receptive to arguments challenging it. Moreover, he actually *182presumes to define the issue presented by the Whisler case, which has not been fully briefed or argued yet, again in an attempt to signal the parties to approach the case in a certain way. Canon 3A(6) of the Code of Judicial Conduct provides that “[a] judge should abstain from public comment about a pending or impending proceeding in any court * * *.” This sort of premature bulletin about Whisler might be just such a “public comment.”
Furthermore, I am sure readers will be absolutely mystified by his lengthy survey of the history of workers’ compensation in this state. The instant cause does not present any occasion for this protracted review of a subject which has been often discussed, is well known to lawyers, irrelevant to the issues rendered in this case, and needs no further bookshelf space. Perhaps a law journal would be a more appropriate forum for the author to display his erudition. Possibly a newspaper would be a more suitable vehicle for publicizing the author’s self-professed diligence and dedication in “traveling] throughout Ohio participating, as a panelist, in various workers’ compensation seminars pursuant to Canon 4A of the Code of Judicial Conduct.” I hardly think the law of Ohio will benefit from this superfluous essay.
He also unjustifiably impugns this court’s reliance in Jones on Trumbull Cliffs Furnace Co. v. Shachovsky (1924), 111 Ohio St. 791. He states that the Trumbull Cliffs case is cited in Jones “for a proposition for which * * * [it] does not stand.” I vigorously disagree. Any law student knows that a case which is factually distinguishable may still serve as precedent for another case where the underlying principles are analogous. The reference to Trumbull Cliffs merely points out a factual dissimilarity without explaining the purported legal significance thereof. In fact, no such significance exists. Trumbull Cliffs held that a worker is not precluded from pursuing a common-law suit against his employer merely by virtue of his acceptance of workers’ compensation benefits. The fact that the worker was employed by an independent contractor and not by the defendant does not destroy the precedential value of this principle in an analogous setting. Jones never represented Trumbull Cliffs as factually identical to Jones. Factual identity has never been a prerequisite for use of one case as authority for another.
In Part IV of the above-discussed concurring opinion, the author makes a positive and constructive discussion of Jones to the effect that an intentionally injured employee should not be forced to choose between pursuing a workers’ compensation remedy and pursuing an intentional tort remedy. With that I wholeheartedly concur. What mystifies me is why so much space is then devoted in Part III of his opinion to an abortive effort to demolish the underpinning for Jones. Part IV is just a rehash, only in much greater and unnecessary detail, of what was articulately and succinctly stated in Jones.